Title: To Thomas Jefferson from Abigail Adams, 25 October 1785
From: Adams, Abigail
To: Jefferson, Thomas



Sir
London october 25 1785

I should not so soon have ventured to interrupt your more important avocations by an other Scrible, having writen you a few Days since, if it was not to inform you of the loss of your Letters by Mr. Preston. He says that when he landed at Dover, he was very sick, and that he could not accompany his trunk to the custom House, into which for Security he had put his Letters. But upon his arrival here he found he had lost them; so that unless your Letter should contain any thing for the English newspapers I fear I shall never know its contents. The gentleman deliverd me a little bundle, by the contents of which I conjecture What you design, but must request you to repeat your orders by the first opportunity, that I may have the pleasure of punctually fulfilling them.
A Dr. Rogers from America will convey this to you with the Newspapers in which you will see the Letters I mentiond in my last between Governour Bowdoin and Captain Stanhope. Lord George Gordon appears to interest himself in behalf of his American Friends, as he stiles them, but neither his Lordships Friendship or enmity are to be coveted.
Mr. Adams writes you by this opportunity. I have directed a Letter to Mr. Williamos to be left in your care. Am very sorry to hear of his ill state of Health.
We hear nothing yet of Col. Smith, know not where he is, as we find by the Gentlemen last arrived that he is not at Paris. I am sir with Sentiments of respect & esteem Your &c,

AA

